Citation Nr: 0639427	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-25 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran served on active duty from August 1991 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD and 
assigned a noncompensable evaluation, effective July 26, 
2002, the date of receipt of the claim.  The veteran appealed 
for a higher rating.

The Board remanded the case in February 2006 for further 
development of the evidence.  In April 2006, the RO issued a 
rating decision which granted an increased disability rating 
of 30 percent for the veteran's PTSD, effective from July 26, 
2002.  As the award is not a complete grant of benefits, the 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

  
FINDING OF FACT

Since the effective date of the grant of service connection, 
the veteran's PTSD has been productive of no more than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met at any time since the 
effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b) 
(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2002 and March 2006 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the September 2002 and March 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received initial notice in September 
2002, prior to the adjudication of the claim in December 
2002.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2002 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports and VA psychiatric examinations.  Notably, 
the veteran has not identified any further outstanding and 
relevant evidence in response to the March 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Factual Background

VA medical records dated from May to October 2002 indicate a 
provisional diagnosis of PTSD.  The veteran reported 
experiencing nightmares, flashbacks, global insomnia and 
persistent irritability as a result of being involved in a 
plane crash during active service.  The veteran witnessed the 
death of other people on the plane and sustained some burns 
to his body.

The veteran was first afforded a VA examination in October 
2002.  He reported that the airplane accident was very 
frightening to him.  Mental status examination was completely 
normal.  The veteran had good contact with outside reality.  
He was able to demonstrate higher mental functions, and he 
had goal-directed thinking.  He did not display any 
psychopathology.  He did report that he experiences 
nightmares two to three times a month and that he is afraid 
that some unexpected accident will happen to him.  He was 
currently employed in the fiberglass installation industry in 
production and installation. He was married.  He reported 
that he was currently completely free of any drinking and 
denied any involvement with illegal drugs.   He was diagnosed 
with mild PTSD, associated with some anticipatory fears and 
very mild depression.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60 or 65.

VA medical records dated from August to November 2003 
indicate that the veteran  complained of nightmares, night 
sweats and hypervigilence.  He also reported feeling 
depressed, moody, irritable and having a low motivation and 
lack of interest.  He complained of excessive startle 
reaction and felt that out of fright he could hurt someone.  
He also reported that sometimes he could not get up and go to 
work and that his wife of two years received the brunt of his 
anger.    

The veteran was afforded another VA examination in February 
2004.  He reported that he was receiving ongoing psychiatric 
treatment and was taking medication. He had difficulty 
sleeping.  He stated that he was doing much better with his 
anger.  Work was chaotic with a lot of contention.  He was 
arrested for DWI twice and has since then stopped drinking.  
He reported depression and some thoughts of suicide but no 
attempts.  

Mental status examination showed that the veteran was able to 
organize his thoughts and express himself.  His affect was 
normal and his mood was mildly down.  There was no evidence 
of psychosis, delusions, hallucinations or organicity.  
Intellect was average.  Memory was good with an occasional 
hole in it.  Insight was little.  The impression was post-
traumatic stress disorder, very mild and depression.  A GAF 
score of 75 was assigned.  

A September 2004 report from the veteran's employer showed 
that the veteran was involved in an altercation with another 
employee.

In a June 2005 letter, the veteran advised the VA that he was 
not only a methamphetamine user, but that he manufactured and 
sold the drug and was unable to maintain employment because 
of his drug use.  

A VA medical record dated in June 2005 revealed that the 
veteran requested outpatient treatment for methamphetamine 
addiction.  He reported using methamphetamines due to his 
PTSD symptoms.

The Board remanded the case in February 2006 for further VA 
psychiatric examination based on the veteran's allegations of 
drug use.  

The veteran underwent a VA examination in March 2006.  He 
reported that he still has nightmares once a week about the 
plane crash and that his sleep is disrupted. He stated that 
he started using methamphetamines to stay awake for three to 
four days to avoid having the nightmares.  He reported the 
loss of jobs due to drugs.  He denied any drug or alcohol use 
since he was caught.  He experienced feelings of apprehension 
and a fear of not knowing what will happen next since the 
plane crash.  He avoids crowds and generally avoids getting 
close to people.  He reported struggling in his current 
marriage.  He described his mood as easily agitated and 
irritable but he also had "up" periods.    

The veteran currently was employed at Waxahachie Water 
Department, but was uncertain about the future of his job 
after spending 15 days in jail on drug charges.  He reported 
being married twice.  He has been married to his current wife 
since 2001.  He described the marriage as "rocky" due to 
his history of infidelity, verbal abuse, and drug and alcohol 
problems.  He stated that talking to his pastor has helped 
him understand and gain acceptance of his problems with anger 
and drugs.  He reported having one or two good friends since 
the crash.  He enjoys woodworking but his involvement in this 
activity depended on his mood.

Mental status examination showed that the veteran had a 
depressed mood that was mildly blunted and at times, tearful 
affect.  There was no evidence of delusional thinking.  He 
denied hallucinations.  He reported frequent passive suicidal 
ideation with no intent or plan.  He denied recent homicidal 
ideation.  He was well oriented.  His short-term memory as 
measured by his ability to recall three objects after five 
minutes was good. His attention and concentration as measured 
by his ability to repeat digits forward and backward was 
fairly poor.  He was able, however, to focus on serial 7's 
with no difficulty.  He was able to reason abstractly.  His 
judgment appeared fair and prone to deteriorate during 
reported "up" periods.  Speech was clear, coherent and 
relevant with normal rate and tone.  He did not report panic 
attacks at the present time.  He denied compulsive or 
ritualistic behavior.  His thought processes appeared 
rational and goal-oriented with no evidence of psychosis or 
mania at the present time.  

The veteran was diagnosed as having PTSD, chronic, moderate, 
secondary to experiencing a plane crash with burns and deaths 
of friends in the military; bipolar disorder; methamphetamine 
dependence, in early full remission; cocaine abuse, in early 
full remission; and alcohol dependence, in early full 
remission.  A GAF score of 55 was assigned.

The examiner noted that the veteran's life had stabilized 
somewhat since his last rating examination due to his 
abstinence from drugs and alcohol and involvement in weekly 
supportive therapy with his pastor.  He has, however, 
continued to experience difficulties with irritability and 
impulsivity that was causing marital discord.  His current 
job status remained uncertain.  The examiner stated that the 
veteran was currently demonstrating social and industrial 
impairment related to his difficulties with depression.  His 
depression appeared to be secondary to his PTSD, as well 
being symptomatic of a likely bipolar mood disorder.  The 
examiner felt that the veteran's difficulties in the past 
with drug addiction appeared to be related to both his PTSD 
and depression.  His prognosis for improvement appeared good.  




Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service- 
connected condition. At the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an original claim, the Board has framed 
the issue as shown on the title page.

Under the applicable criteria, a 30 percent evaluation is 
contemplated upon a showing of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 30 percent rating and that an increased disability 
evaluation, therefore, is not warranted since the effective 
date of the grant of service connection.  The evidence of 
record shows that the veteran's symptomatology involves 
complaints of depression, nightmares, flashbacks, suicidal 
ideation and irritability.  However, the most persuasive 
clinical evidence of record does not show that the veteran 
experiences circumstantial, circumlocutory, or stereotyped 
speech, impaired judgment, impaired abstract thinking or 
panic attacks, required for a higher evaluation.  The 
veteran's thought processes and communications were logical 
and his speech was coherent.  

While the Board acknowledges that the veteran has experienced 
occupational impairment due in part to his PTSD 
symptomatology and related drug use, there is no persuasive 
evidence that he is unable to function independently in an 
appropriate and effective manner. The veteran denied any 
further drug or alcohol abuse since 2005 and the March 2006 
VA examiner felt that his prognosis for improvement appeared 
good.  Furthermore, although the veteran also reported 
impaired social function, he also admitted having one or two 
good friends and ongoing guidance from his pastor.  He also 
has good relations with most family members although he is 
experiencing problems in his marriage.  He is also able to 
participate in many activities of daily living despite his 
difficulty with irritability, flashbacks and nightmares, 
which are contemplated by the currently assigned 30 percent 
evaluation.

Aside from this, the veteran's GAF scores, including as a 
result of the impact of his service-connected PTSD and 
associated depression, have ranged from 55 to 75. A GAF score 
of 55 is indicative of moderate difficulty in social, 
occupational, or school functioning, but a higher score of 75 
is indicative of slight impairment in social, occupational, 
or school functioning.  See the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV); 38 C.F.R. § 4.130.  
Accordingly, there is no justification for increasing the 
rating for the veteran's PTSD on the basis of his GAF scores 
as they are commensurate with his current rating.  See 38 
C.F.R. § 4.7.  In short, the evidence shows that the veteran 
does not meet most of the criteria for an evaluation in 
excess of the current 30 percent evaluation.  

In reaching this decision the Board considered whether the 
veteran is entitled to a "staged" rating as prescribed by 
the Court in Fenderson.  However, at no time since July 26, 
2002, has the veteran's PTSD been productive of a disability 
warranting an evaluation higher than 30 percent.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2006).  
There is no showing that the veteran's service-connected PTSD 
presents such an exceptional or unusual disability picture so 
as to warrant the assignment of a higher evaluation, at any 
stage in the rating period on appeal, on an extra-schedular 
basis.  In this regard, the veteran has not been hospitalized 
for this disability during the appeal period.  In the absence 
of evidence of the need for frequent hospitalization or 
marked interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating for PTSD in excess of 30 percent is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


